Case: 14-12881   Date Filed: 03/23/2015   Page: 1 of 2




                                                        [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 14-12881
                     ________________________

              D.C. Docket No. 3:11-cr-00248-MMH-JRK-2



UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,

                                versus

AMY ELIZABETH NEWBY,

                                                        Defendant-Appellant.

                     ________________________

              Appeal from the United States District Court
                  for the Middle District of Florida
                    ________________________

                           (March 23, 2015)
                Case: 14-12881      Date Filed: 03/23/2015      Page: 2 of 2


Before WILSON, FAY, and RIPPLE, * Circuit Judges.

PER CURIAM:

       Amy Elizabeth Newby appeals her 15-month sentence, imposed within the

guideline range, for committing fraud in violation of 18 U.S.C. § 1341. On appeal,

Newby contends that the district court’s factual findings were insufficient with

respect to the loss amount for which she was held accountable, and that the district

court erred when it declined to apply a mitigating role reduction.

       Upon review of the parties’ briefs and the relevant law, and having had the

benefit of oral argument, we find no reversible error. Accordingly, we affirm.

       AFFIRMED.




       *
        Honorable Kenneth F. Ripple, Senior Circuit Judge from the United States Court of
Appeals for the Seventh Circuit, sitting by designation.
                                              2